Title: From George Washington to Brigadier General William Maxwell, 28 April 1779
From: Washington, George
To: Maxwell, William



Sir
Hd Qrs Middlebrook 28 April 1779

Your letters of the 25 and 26th came duly to hand with their inclosures.
I have considered the Court Martial held at New-Ark of which Major Piatt was president; and as John Malcom appears from the face of the evidence to have been the most active and criminal in the transaction, I have therefore confirmed his sentence of death and inclosed a warrant for his execution. McDonald appearing less guilty, I have thought proper to remit his punishment. And in compliance with the recommendation in favor of Curry I have also remitted his sentence.
Malcom’s execution should be as soon as possible, on the principle I mentioned in my former letter. I am sir your most hble servt
Go: Washington
P.S. Mr Hopkins an inhabitant of the State of Maryland having received the Councils sanction to an interview on our lines with a person with the enemy—you will therefore send in such letter as he may write for obtaining this purpose; informing Mr Hopkins who will wait on you of the place, which you may judge most proper for the interview on our lines. An officer will attend on the occasion.
G.W.

